Citation Nr: 1046911	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-28 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to August 27, 2004 for 
the grant of service connection for migraine headaches due to 
head trauma over right eye to include whether there was clear and 
unmistakable error (CUE) in the November 1985 rating decision.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held on September 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A.  § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board remanded the Veteran's case in June 2010 to provide the 
Veteran a hearing before the Board.  As noted above, the Veteran 
was afforded a video conference hearing before the undersigned in 
September 2010.  Therefore, the Board finds that the remand 
directives have been completed, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

With respect to the procedural history of this case, the Board 
notes that the issue of entitlement to an earlier effective date 
for the grant of service connection for migraine headaches stems 
from a December 2004 rating decision, in which the RO continued a 
noncompensable disability rating for service-connected scars and 
granted service connection for headaches, assigning a 50 percent 
disability rating, effective August 27, 2004.  In January 2005, 
the Veteran submitted a notice of disagreement with respect to 
the assigned disability ratings and with the effective date 
assigned for the grant of service connection for migraine 
headaches.  The RO issued a statement of the case in August 2005 
and the Veteran filed a VA Form 9 in August 2005 in which he 
indicated that he wished to perfect his appeal only as to the 
issues of entitlement to a compensable disability rating for 
scars and entitlement to an earlier effective date for the grant 
of service connection for migraine headaches.  Meanwhile, the 
Veteran filed a TDIU claim in September 2005, which the RO denied 
in a September 2005 rating decision.  The Veteran filed a notice 
of disagreement in October 2005 and the RO issued a statement of 
the case in April 2006.  The Veteran filed a VA Form 9 in April 
2006.  After the Veteran submitted timely substantive appeals as 
to the three issues discussed above, he submitted a letter 
stating that he wished to dismiss all issues on appeal to the 
Board as addressed in the June 2008 letter from the Board.  The 
June 2008 letter provided notification regarding the issue of 
entitlement to a compensable disability rating for service-
connected scars.  However, it appears that the RO interpreted the 
Veteran's submission as a dismissal of all three issues on 
appeal.  The RO clarified the Veteran's intentions and resumed 
the appellate process for the earlier effective date and the 
issue of entitlement to TDIU, providing a supplemental statement 
of the case in February 2010.  Therefore, the issues are 
appropriately in appellate status.  

Finally, the Board recognizes that the Veteran did not file a 
substantive appeal with respect to the issue of entitlement as to 
whether there was CUE in the November 1985 rating decision.  The 
record shows that the RO issued a rating decision in February 
2010 and the Veteran submitted a timely notice of disagreement.  
The RO then issued a statement of the case in March 2010 with 
respect to the issue.  Although the Veteran did not submit a VA 
Form 9, in the informal hearing presentation dated in May 2010, 
the Veteran's representative included the argument of CUE when 
addressing whether the Veteran was entitled to an earlier 
effective date.  In addition, during the September 2010 hearing, 
the Veteran and his representative contended that the November 
1985 rating decision was the product of CUE and, therefore, the 
Veteran was entitled to an earlier effective date.  Due to the 
intertwined nature of the issues of CUE and entitlement to an 
earlier effective date and the actions of the Veteran and his 
representative, the Board finds that the issue of whether clear 
and unmistakable error (CUE) existed in the November 1985 rating 
decision is on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 
46 (2009) (holding that, where the issue was treated by VA as if 
it were timely perfected for more than five years before the 
untimeliness was raised by the Board in the first instance, any 
issue concerning the timely filing of the substantive appeal was 
waived by VA).

In addition, the Board acknowledges that the May 2010 rating 
decision denied service connection for hearing loss and tinnitus.  
The Veteran submitted a timely notice of disagreement and the 
July 2010 statement of the case denied the issues of service 
connection for hearing loss and tinnitus.  However, the Veteran 
did not submit a substantive appeal and, therefore, the issues 
are not before the Board.  Furthermore, the May 2009 rating 
decision denied entitlement to a disability rating in excess of 
50 percent for service-connected migraine headaches.  The Veteran 
submitted a timely notice of disagreement and the RO issued a 
statement of the case in January 2010.  However, the Veteran did 
not appeal the decision and, therefore, the issue is not before 
the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 1985 rating decision that denied service 
connection for headaches is final.  

2.  The November 1985 rating decision was supported by evidence 
then of record, and it is not shown that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time.

3.  The Veteran's most recent statement to reopen his claim for 
service connection for headaches was received on August 27, 2004.  


CONCLUSIONS OF LAW

1.  The November 1985 rating decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2010).

2.  The November 1985 rating decision, in which the RO denied 
service connection for headaches, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 3.400 (2010).

3.  The criteria for an effective date prior to August 27, 2004, 
for the grant of service connection for migraine headaches have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Nevertheless, in this case, the Veteran is challenging the 
effective date assigned following the grant of service connection 
for migraine headaches.  In this regard, once service connection 
is granted and an initial disability rating and effective date 
have been assigned, the claim is substantiated, and additional 
5103(a) notice is not required.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490- 491 (2006); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board notes that the Veteran was not provided 
notification regarding his claim for service connection for 
migraine headaches prior to the December 2004 rating decision.  
However, the Veteran was provided a notification letter in May 
2007.  The Veteran's claim was readjudicated by the February 2010 
supplemental statement of the case.  Therefore, any defect in the 
timing of the notice of this information was harmless.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Court has also determined that VCAA has no applicability to 
cases involving CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  Therefore, the notice and development provisions of the 
VCAA do not apply to the CUE portion of the claim for an earlier 
effective date.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all available VA medical records, private treatment 
records, and Social Security Administration (SSA) records are in 
the claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim for an earlier effective 
date.  As this is a claim for an earlier effective date and 
consideration is based on the evidence of record at the time of 
the grant of service connection, there was no duty to obtain a VA 
examination in connection with this claim.  VA has further 
assisted the Veteran and his representative throughout the course 
of this appeal by providing them a SOC and SSOC, which informed 
them of the laws and regulations relevant to the claim.  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of 
an award of disability compensation based on an original claim 
shall be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

'Claim' is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

At any time after VA issues a decision on a claim, if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include, but are not limited 
to service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the Veteran by name; additional service records forwarded 
by the Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim.  Such 
records do not include those records that VA could not have 
obtained when it decided the claim because the records did not 
exist when VA decided the claim, or because the claimant failed 
to provide sufficient information for VA to identify and obtain 
the records from the respective service department, the JSSRC, or 
from any other official source.  38 C.F.R. § 3.157(c) (2010).

An award made based all or in part on the 'relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.'  38 
C.F.R. § 3.156(c)(3) (2010).

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid 'as if the corrected decision had been made 
on the date of the reversed decision.'  38 C.F.R. § 3.105(a).  
CUE is special type of error; it is an error that the claimant 
alleges was made in a prior rating decision that the claimant did 
not appeal within the one-year time limit for filing an appeal to 
the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R.  
§ 3.105(a).  It is not just any error but rather it is the sort 
of error that, had it not been made, would have manifestly 
changed the outcome of the rating decision so that the benefit 
sought would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that '[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could ever 
be CUE'); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding 
that failure to fulfill duty to assist cannot constitute clear 
and unmistakable error).  It is not simply a disagreement with 
how the facts were weighed or evaluated.  Rather, either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell, 3 Vet. App at 
313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period.  
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the claimant 
must articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 
163 (1994) (noting that pleading and proof are two sides of the 
same coin; if there is a heightened proof requirement, there is, 
a fortiori, a heightened pleading requirement).

After considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 27, 
2004 is the correct date for the grant of service connection for 
migraine headaches.  Although the Veteran has alleged that he is 
entitled to an earlier effective date for his award of service 
connection, there is no basis under the governing legal criteria 
to establish that he is legally entitled to an earlier effective 
date.

In this case, the Veteran has claimed that the original November 
1985 rating decision, wherein the Veteran's claim for service 
connection for headaches was denied, is the product of CUE.  
Specifically, the Veteran stated that the RO did not have the 
complete service treatment records before them and incorrectly 
determined that his headaches were not chronic during his period 
of active service.  In addition, the Veteran's representative 
asserted that the Veteran should have been afforded a VA 
examination in connection with his claim for service connection.  

The record reveals that the Veteran submitted a claim for service 
connection for headaches in March 1985.  The RO obtained the 
Veteran's service treatment records, as evidenced by the November 
5, 1985 time stamp.  The records showed that the Veteran was 
treated for trauma to his head in November 1975 and complained of 
headaches.  However, the subsequent service treatment records did 
not show evidence of a chronic condition.  The January 1976 
service treatment record noted that the Veteran complained of 
headaches, watery eyes, running nose, and chest congestion, but 
that the Veteran was suffering from a cold.  In addition, the 
Veteran's reenlistment examination conducted in 1985 shows that 
the Veteran related his current headaches to a motor vehicle 
accident that occurred in 1981, following the Veteran's period of 
active service.  The outpatient VA treatment records were also 
requested in conjunction with the appeal and indicated treatment 
for headaches.  In the November 1985 rating decision, the RO 
denied the Veteran's claim for service connection for headaches.  
In the decision, the RO explained that the service treatment 
records were negative for chronic headaches.  The RO acknowledged 
that the November 1975 service treatment record recorded a 
complaint of headaches following the Veteran's in-service head 
injury.  However, the RO noted that the reenlistment examination 
dated in 1985 showed a report of recurrent headaches since 1981 
after a motor vehicle accident.  In addition, it was noted that 
the outpatient treatment reports indicated complaints of 
headaches.  The Veteran was notified of the decision and his 
appellate and procedural rights, but did not appeal the decision.  
Therefore, the November 1985 rating decision is final.  38 C.F.R. 
§ 20.1103.  

Because CUE involves presenting an allegation of an error with 
"some degree of specificity," a Veteran's assertion of a 
particular CUE does not encompass all potential allegations of 
CUE in the decision.  Indeed, there is no "judicially created 
issue-exhaustion requirement."  Instead, a Board decision 
reaches only the specific assertions of CUE that are raised.  See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); See Andrews v. 
Nicholson, 421, F.3d 1278 (Fed. Cir. 2005).

As noted above, the Veteran and his representative have contended 
that the RO did not consider or have the complete service 
treatment records at the time of the November 1985 rating 
decision.  However, the record shows that the Veteran's service 
treatment records were associated with the claims file at the 
time of the November 1985 rating decision.  Indeed, the service 
treatment records are time stamped with the date of November 5, 
1985, prior to the date of the issued rating decision.  In 
addition, the Veteran has asserted that the RO failed to note his 
complaint of headaches during service.  However, as noted above, 
the rating decision specifically noted that the Veteran 
complained of headaches following his head injury.  However, the 
RO determined that there was no chronicity of the condition 
during active service and specifically noted the 1985 examination 
report wherein the Veteran stated that his current headaches 
existed since 1981, after his period of active service.  The RO 
denied the Veteran's claim for service connection by finding that 
the headaches were not chronic since the period of active 
service.  In this case, the Veteran and his representative are 
essentially arguing that the RO misconstrued the facts by 
determining that the Veteran's condition was not chronic during 
service.  In essence, the Veteran's contentions boil down to a 
disagreement with how the facts were weighed and evaluated.  
However, CUE is an error of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  When attempting to raise a claim of 
CUE, a claimant must describe the alleged error with some degree 
of specificity and, unless it is the kind of error, that if true, 
would be CUE on its face, must provide persuasive reasons as to 
why the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or to 
provide due process) meet the restrictive definition of CUE.  Id. 
at 44.  Importantly, "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provision to the correct and relevant facts; it is not 
mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Therefore, the RO's determination in 
the November 1985 rating decision that the headaches were not 
chronic since service does not rise to the level of CUE.  

The Board also rejects the argument that if a VA examination 
would have been given before the November 1985 denial, the claim 
would have been granted.  The Board notes that allegations that 
VA failed in its duty to assist are, as a matter of law, 
insufficient to form a basis for a claim of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  

Based on the foregoing, the Board finds that the November 1985 
rating decision was supported by evidence then of record and was 
consistent with the law and regulations then in effect.  
Therefore, the Board concludes that the November 1985 RO decision 
was not clearly and unmistakably erroneous and cannot be revised 
or reversed based on CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  Having found that there is no CUE in the November 1985 
rating decision, the Board will now consider whether the Veteran 
is entitled to an earlier effective date based on the date of his 
claim.

As noted above, the Veteran was denied service connection for 
headaches in the November 1985 rating decision.  The Veteran did 
not appeal the rating decision and, therefore, the decision is 
final.  38 C.F.R. § 20.1103.  Following the decision, the first 
record of correspondence with respect to headaches was dated in 
December 1989 wherein the Veteran requested that his claim for 
service connection for headaches be reopened.  The March 1990 
rating decision denied service connection for headaches as they 
were not considered to be related to military service.  The 
Veteran was notified of the decision and his appellate and 
procedural rights, but did not appeal the decision.  Therefore, 
the decision is final.  Id.  Thereafter, the Veteran requested 
service connection for headaches in February 1992.  The May 1992 
rating decision denied the Veteran's claim to reopen as the 
evidence received was new, but was not considered material.  The 
Veteran was notified of the decision and his appellate and 
procedural rights, but did not appeal the decision.  Therefore, 
the decision is final.  Id.  Following the May 1992 rating 
decision, the next correspondence related to headaches is dated 
in January 2001 wherein the Veteran requested that his claim for 
service connection be reopened.  The March 2002 rating decision 
denied the Veteran's claim to reopen as there was no medical 
evidence relating the Veteran's headaches to active service.  The 
Veteran was notified of the decision and his appellate and 
procedural rights, but did not appeal the decision.  Therefore, 
the decision is final.  Id.  The next correspondence from the 
Veteran was dated in August 27, 2004, and was considered by the 
RO to be an informal claim to reopen his claim of service 
connection for headaches.  The evidence received included a VA 
examination report linking the Veteran's current headaches to 
active service and VA treatment records.  The December 2004 
rating decision granted service connection for migraine headaches 
due to head trauma over right eye and granted a 50 percent 
disability rating, effective August 27, 2004.  As noted above, 
the law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective date 
of service connection will be the date of VA receipt of the claim 
to reopen, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r).  The Board 
notes that the Veteran failed to appeal the prior adverse rating 
decisions in November 1985, May 1992, and March 2002.  Therefore, 
the date of his most recent and ultimately successful claim is 
August 27, 2004, when he submitted an informal petition to reopen 
his claim for service connection.  The Board has considered 
whether earlier correspondence can be construed as a claim for 
the benefit sought.  However, a review of the record reveals no 
communication or action of record indicating an intent to apply 
for service connection for headaches after the March 2002 rating 
decision but prior to August 27, 2004.  38 C.F.R. § 3.155 (2010).  

With regard to the date entitlement arose, the Board notes that 
service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The Board 
acknowledges the Veteran's argument that his entitlement to 
service connection for headaches arose years prior to his 
assigned effective date of August 27, 2004.  However, as noted 
above, VA regulations provide that the effective date of service 
connection will be the date of VA receipt of the claim to reopen, 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Although entitlement 
to service connection for headaches arguably arose prior to the 
date of the claim, August 27, 2004, the date of the claim is 
later and is therefore the effective date for the award of 
service connection for migraine headaches.   

Finally, during the September 2010 hearing, the Veteran's 
representative noted that a claim reopened based on previously 
missing service treatment records is an exception to the general 
rule that an effective date can be no earlier than the date a 
claim to reopen was submitted.  To this extent, the Veteran 
appears to be relying on 38 C.F.R. § 3.156(c)(1) which states 
that 'notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.'  The regulations also state that an award made based 
all or in part on the records identified by paragraph (c)(1) is 
effective on the date the entitlement arose or the date VA 
received the previously decided claim, whichever is later.  
38 C.F.R. § 3.156(c)(3).  However, in this case, the Veteran's 
service treatment records were associated with the claims file at 
the time of the original claim for service connection.  The 
November 1985 rating decision noted review of the service 
treatment records and the service treatment records were time 
stamped when they were received by the RO on November 5, 1985.  
There is no indication that the service treatment records were 
not available at the time the Veteran's original service 
connection claim was denied in November 1985, nor is there any 
indication that additional service treatment records have been 
associated with the claims file since that time.  Therefore, 38 
C.F.R. § 3.156(c) does not provide a basis for an earlier 
effective date.  The Board acknowledges that the Veteran's 
personnel file was received by the RO in March 2010.  However, 
the records were associated with the file following the grant of 
service connection for headaches and, therefore, 38 C.F.R. 
§ 3.156(c) is not for application.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
earlier effective date for the grant of entitlement to service 
connection for migraine headaches prior to August 27, 2004.   
Thus, the benefit of the doubt doctrine is not applicable and the 
claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  


ORDER

Entitlement to an effective date prior to August 27, 2004 for the 
grant of service connection for migraine headaches is denied.  


REMAND

Reasons for Remand: To obtain a new medical examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Veteran contends that his service-connected disabilities 
preclude his gainful employment.  The record shows that the 
Veteran is service-connected for migraine headaches, rated as 50 
percent disabling, service-connected for mood disorder, rated as 
30 percent disabling, and service-connected for scar above the 
right eye, rated as 0 percent disabling.  The combined rating is 
70 percent.  38 C.F.R. § 4.25.  

In this case, the Veteran was afforded a VA examination in June 
2007 in connection with his claim for TDIU.  In the examination 
report, it was noted that the Veteran was service-connected for 
headaches and mood disorder.  The Veteran reported to the 
examiner that he had not worked since 2001 and that he was 
disabled in his lower back.  The examiner briefly noted the 
Veteran's complaint of headaches and discussed the Veteran's mood 
disorder.  In an addendum to the report, the examiner noted that 
the Veteran's headaches and mental disorder would not affect his 
ability to work.  The rationale provided for the opinion was that 
the Veteran stated that he hadn't worked since 2001 and was 
disabled because of lower back problems.  However, the Veteran 
has asserted that the June 2007 VA examination was inadequate.  
The Veteran explained that he did not solely relate his 
unemployment to his back problems and that he did have problems 
at work due to his headaches.  

Following the June 2007 examination report, there is conflicting 
evidence as to whether the Veteran's service-connected 
disabilities render the Veteran unable to secure or follow a 
substantially gainful occupation.  In this respect, the August 
2009 VA examination report noted that the Veteran's headaches had 
no significant effects on usual occupation.  However, the 
February 2009 VA examination report determined that the Veteran's 
headaches had a moderate to severe functional/occupational 
effect.  In addition, the November 2008 QTC examination report 
noted that the Veteran had headaches once a day and that he had 
to take off many days at work due to his headaches.  It was noted 
that the Veteran's daily activities were affected by the 
headaches.  In addition, the April 2008 QTC examination report 
evaluated the Veteran's mood disorder and determined that the 
Veteran was unemployed because he could not get along with 
people.  

If the VA undertakes the effort to provide the Veteran with a 
medical examination, it must ensure that such examination is an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The addendum to the June 2007 VA examination report 
noted that the Veteran's service-connected disabilities did not 
affect his ability to work as he was disabled due to his back.  
However, the other evidence of record, suggests that the Veteran 
missed work due to his headaches.  In addition, the evidence is 
unclear as to whether the Veteran's service-connected 
disabilities have an impact on his employability.  Thus, the 
Board finds that a medical opinion is necessary for the purpose 
of determining the combined effect of the Veteran's service-
connected disabilities on his employability, and whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that 
VA has discretion to schedule a Veteran for a medical examination 
where it deems an examination necessary to make a determination 
on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 
213 (2002) (holding that VA has discretion to decide when 
additional development is necessary).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
combined or total effect of his service-
connected disabilities on his employability. 
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file.  It should be noted that the 
Veteran is currently service-connected for 
migraine headaches, mood disorder, and scar 
above the right eyebrow.  The examiner should 
comment on the combined effect of the 
Veteran's service-connected disabilities on 
his ability to engage in any type of full 
time employment, including any form of 
sedentary work, and whether, in the 
examiner's opinion, the service connected 
disabilities are of such severity to result 
in unemployability.

It should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


